Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Change of Examiner
	The examiner assigned to the instant application has changed.  The new examiner is Bong-Sook Baek.  Contact information is provided at the end of this Office Action.

Status of Claims
Claims 1-3, 5-9, 13, 17, 21, 28-33, 55, 62-63, and 65-66 are pending. 

Election/Restrictions
Applicants’ election of Group I and the following species: a compound of formula (I) wherein R is -CH2OCH2CH2NH2, Y is Na, X is emtricitabine, in the reply filed on 8/4/2022 is acknowledged. The election was made without traverse.  
Accordingly, claims 7, 17, 21, 28, 30, 55, 62-63, and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Claims 1-3, 5-6, 8-9, 13, 29, and 31-33 are under examination in the instant office action. 
The elected species is free of prior art, and thus examination is further extended to the next species, wherein the linkage moiety (R) is C1 alkyl substituted with hydroxy (i.e., -CH2OH), or -CH2OPO3H, and Y is H or Na.



Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection 
Claims 1-3, 5-6, 9, 13, 29, and 31-33 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
	The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (i.e. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention (Federal Register, Vol. 66, No. 4, p. 1105, 3rd column, 3rd paragraph).  Below is such comparison.
	In the instant case, the specification does not contain a method for making the genus of compounds recited in claims 1 and 9. Further, the broad variability in the structures of the genus will require distinct methods of making. For example, R in formula (I) in claim 1 encompasses any linkage moieties. Such genus of linkage moieties is broader than what is supported by the disclosure.  Also, X in formula (II) can be any functional molecule having various structures. However, there is no guideline or information how all the functional molecules having different structure are conjugated to heptopyranose-1-monophosphate (HMP). Also, it is even unclear whether the functional molecules are conjugate directly or indirectly via a linker according to the formula (II). If it is conjugated to the HMP via a linker, there is no sufficient description about what linkage moieties are used for numerous functional molecules having different chemical structures and physical properties.   
	The compounds of formula I reduced to practice are limited to those wherein R is CH2NH2; -C(O)OH, -C(O)H, -C(O)NH2 and CH2N3. Also, the compounds of formula (II) reduced to practice are limited to those wherein X is conjugated via amide bond with the linker moiety, -CH2O CH2 CH2NH2. In addition, X is limited to drug molecules.  There are no examples wherein X is protein, polypeptide, antibody, lipid, fatty acid, carbohydrate, transfer factor or marker as claimed. Further, when X is a multiclass combination drug, how those multidrug molecules are conjugate to HMP? There is only one binding site for X in the formula (II). How can the multidrug combination drugs which have two or three different drug molecules can be conjugated to HMP? The specification does not provide any information about how to make those conjugates and there are no examples for such conjugates.
	Except for those reduced to practice as stated above, the only disclosure is in the form of a list of possible linkage moieties and functional molecules. This type of disclosure is not viewed to be representation of any of the species it entails. A “laundry list” disclosure of every possible moiety does not constitute a written description of every species in the genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.I.A and Fujikawa v Wattanasin, 93 F .3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996). The listing is made worse by the use of substituted term allowing numerous lists at each instance of use. Therefore, there is no sufficient disclosure of other species (e.g. by reduction to structural/chemical formulas) except for those reduced to practice.
	The structure/activity relationship is elucidated upon analysis of IC50 of multiple compounds with various types of structural modifications. These types of studies provide insight into structural limitations that are required for activity, i.e. specific structural elements essential for the claimed activity. In the absence of such correlation, it is not possible to predict what structural modifications will allow for the preservation of the desired activity. 
	In conclusion, (i) there are substantial structural variation in the genus/subgenus embraced by claim 1 and 9; (ii) disclosure of species supporting the genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus claimed; and (iii) there is a lack of disclosure regarding how to make the genus of compounds as claimed and common structural attributes of the claimed genus, combined with a correlation between structure and function. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 9 and 13, 29, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 recites a compound comprising a functional molecule conjugated to a D-glycero-D-manno-heptopyranose 1β-phosphate, which is defined by formula (II) or (IIa). 
According to the specification, the functional molecule is attached to the D-glycero-D-manno-heptopyranose 1β-phosphate moiety via a linkage moiety (see p5, Scheme 1 and p21, [0092]). However, formula (II) or (IIa) does not include a linkage moiety and X appears to bind directly to D-glycero-D-manno-heptopyranose 1β-phosphate moiety.  Thus, it appears that the essential element is missing in claim 9 in light of the specification.  As such, it is unclear whether the compounds defined by formula (II) or (IIa) encompass those with or without a linker moiety. One of ordinary skill in the art would not ascertain the scope of the compounds defined by formula (II) or (IIa). Claims 13, 29, and 31-33 are included because they are dependent from claim 9 and thus have the same issue as stated above.
Claim 5 recites “or a salt thereof” in the last line. It is unclear which salt it refers to.  Is it referring to a salt of R groups or a salt of the compound of formula (I)? If it refers to a salt of the compound of formula (I), it is intended to recite that Y is an alkali metal? Clarification is required.

Claim Rejections - 35 USC § 112 (d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 8 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites “R is C0-6 alkyl-C-O-C0-6 alkyl-NH2-, …….C0-6 alkyl-C(O)C0-6 alkyl-NH2- and C0-6 alkyl-N3”.   However, claim 5, which claim 6 is dependent from, does not include C0-6 alkyl-C-O-C0-6 alkyl-NH2-, C0-6 alkyl-C(O)C0-6 alkyl-NH2- and C0-6 alkyl-N3 as a choice for R. Also, while claim 3 from which claim 5 is dependent from includes C0-6 alkyl-C(O)C1-6 alkyl- as a choice for R, C0-6 alkyl-C(O)C0 alkyl is not included. In addition, claim 8 encompasses a compound wherein R is -C(O)NH2 or CH2N3, which is not encompassed by claim 3 or 5 from which claim 8 depends. As such, claims 6 and 8 fail to further limit the subject matter of claim 3 or 5. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim objections
Claim 8 is objected to because it is dependent from non-elected claim 7.  See 37 CFR 1.75(d)(1) and (2). Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamyatina et al. (Carbohydrate Research 338: 2571-2589, 2003, cited in IDS filed on 9/21/2020),  
Zamyatina et al. discloses the following compounds: D-glycero-D-manno-heptopyranose 1,7- bisphosphate and D-glycero-D-manno-heptopyranose 1-phosphate (
    PNG
    media_image1.png
    152
    265
    media_image1.png
    Greyscale
; wherein R is OPO3H or H (p2573, Fig. 1). The compounds of the prior art are species of a compound (I) recited in claim 1 as -CH2OPO3H -and -CH2OH is a linkage moiety (R), Y is H. As to claim 3 and 5, the above compound wherein R is H meets R being C1 alkyl substituted with hydroxy (i.e., -CH2OH).
Also, the -CH2OPO3H and -CH2OH are considered as a functional molecule (X) defined by the formula (II) in claim 9 since the functional molecule is any molecule having functional group when the broadest reasonable interpretation given. 
		As such, the instant claims are anticipated by Zamyatina et al. 

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO2018/205009 (cited in the IDS filed on 9/21/2020). 
WO2018/205009 discloses the following compounds: D-glycero-D-manno-heptopyranose 1β,7- bisphosphate (
    PNG
    media_image2.png
    580
    591
    media_image2.png
    Greyscale
) and sodium salts thereof (p31, Scheme 1 and p37, Scheme 2). The compounds of the prior art are species of a compound (I) recited in claim 1 as -CH2OPO3H is a linkage moiety (R), Y is H or Na. Also, the -CH2OPO3H is considered as a functional molecule (X) in the formula (II) in claim 9 since the functional molecule is any molecule having functional group. 
		As such, the instant claims are anticipated by WO2018/205009. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611